             Case 1:19-cv-01466-NONE-SKO Document 74 Filed 09/18/20 Page 1 of 2



 1
     CURTIS LEE MORRISON (State Bar No. 321106)
 2   THE LAW OFFICE OF RAFAEL URENA
     925 N. La Brea, 4th Floor
 3
     Los Angeles, California 90038
 4   Telephone: (703) 989-4424
     Email: curtis@curtismorrisonlaw.com
 5   Attorney for Plaintiffs
 6

 7
                             UNITED STATES DISTRICT COURT
 8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

        SEYED AMIN SAM
11                                                    No.: 1:19−CV−01466−NONE−SKO
        MOTAGHEDI, ET AL.,
12
             Plaintiffs,                              STIPULATION AND ORDER TO
13                                                    EXTEND BRIEFING DEADLINE
14              v.
15      MICHAEL R. POMPEO, ET AL.,                    Honorable Judge Sheila K. Oberto
16           Defendants.
17

18
              Plaintiffs, by and through their attorneys of record, and defendants, by and through their
19
     attorneys of record, hereby stipulate to extend the deadline for Plaintiffs to respond to
20

21
     Defendants’ Motion to Dismiss from September 15, 2020 to September 22, 2020, in light of

22   competing demands upon Plaintiffs’ counsel in emergency time-sensitive litigation for thousands

23   of Diversity Visa lottery selectee clients facing a September 30, 2020 deadline. The parties

24   likewise stipulate to extend the deadline for Defendants’ Reply brief for the same seven days.
25   /////
26

27

28
          Case 1:19-cv-01466-NONE-SKO Document 74 Filed 09/18/20 Page 2 of 2



 1

 2

 3   Dated: September 15, 2020

 4
                                                  /s/ CURTIS LEE MORRISON
 5
                                                  CURTIS LEE MORRISON
 6                                                Attorney for the Plaintiffs
 7
     Dated: September 15, 2020
 8

 9                                                MCGREGOR W. SCOTT
                                                  United States Attorney
10
                                                  /s/ AUDREY B. HEMESATH
11                                                AUDREY B. HEMESATH
                                                  Assistant United States Attorney
12

13

14
                                                 ORDER
15
              Pursuant to the stipulation of the parties, and good cause appearing, IT IS HEREBY
16
     ORDERED that the deadline for Plaintiffs to respond to Defendants’ Motion to Dismiss is
17
     hereby extended to September 22, 2020, with reply brief due seven days later. The parties are
18
     advised that no further extensions of time will be granted absent a demonstrated showing of good
19

20
     cause.

21
     IT IS SO ORDERED.
22

23
        Dated:      September 17, 2020
                                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28
